Citation Nr: 0104392	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  98-13 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for a right knee 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty for training from May 1995 
to October 1995.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1998 RO 
decision which granted service connection for a right knee 
disability with a 0 percent (noncompensable) evaluation.  He 
appeals for a higher evaluation.  A personal hearing before a 
traveling member of the Board (i.e., Travel Board hearing) 
was held in November 2000.  

Statements made by the veteran's representative at the 
November 2000 hearing indicate that the veteran may wish to 
pursue a claim of entitlement to service connection, on a 
secondary basis, for a left knee disability.  This issue is 
referred to the RO for action as appropriate.  


REMAND

The file shows that there is a further VA duty to assist the 
veteran in developing the facts pertinent to his claim.  
38 C.F.R. §§ 3.103, 3.159 (2000).  

On VA examination in April 1998, the veteran reported 
persistent right knee pain that was worse with activity and 
weather changes.  His symptoms were slightly improved with 
medication.  He indicated that he had intermittent swelling 
and a feeling of giving way, without locking.  On examination 
his right knee range of motion was from 0 to 110 degrees.  
Tenderness on palpation over the medial joint line was noted.  
The diagnostic impression was right knee pain following a 
fall, possible medial meniscal tear.  

During the November 2000 Board hearing, the veteran asserted 
that his service-connected right knee disability had 
increased in severity.  He related that his right knee 
symptoms included constant pain, instability, stiffness, 
weakness, limitation of motion and pain on use.  He stated 
that he had received VA outpatient treatment for this 
condition during the past year at the Albany, NY, VA Medical 
Center.  The RO should obtain such VA medical records and 
associate them with the claims file.  Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the Secretary and the Board, and must be 
obtained if the material could be determinative of the 
claim).  The veteran also noted that he has received private 
treatment from Byron P. Marsh, M.D. of Pickens, SC.  Any 
other recent VA or private treatment records since 1998 
should be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

The veteran's last VA compensation examination to evaluate 
his right knee disability was performed in April 1998.  Given 
the length of time since his last VA examination, and his 
allegations of a worsened right knee condition due to pain, 
it is the judgment of the Board that another VA examination 
is warranted.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

While the case is in remand status, the veteran may furnish 
additional evidence and argument on the issue which the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  


Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain copies of all VA 
outpatient treatment records dated since 
February 1998, including records from the 
Albany, NY, VA medical center.  The RO 
should also ask the veteran to identify 
any other sources of treatment for a 
right knee disability since then, 
including private medical records from 
Dr. Marsh, and the RO should obtain the 
related treatment records in accordance 
with 38 C.F.R. § 3.159.  

2.  The RO should have the veteran 
undergo a VA orthopedic examination to 
determine the severity of his right knee 
disorder.  The claims folder should be 
provided to and reviewed by the doctor in 
conjunction with the examination.  All 
indicated studies, including X-rays, 
should be performed.  Range of motion of 
the right knee should be reported in 
degrees; any objective evidence of pain 
should be noted; and the doctor should 
assess whether there is any additional 
limitation of motion due to pain on use 
or during flare-ups.  DeLuca, supra.  All 
other relevant findings, such as any 
subluxation or instability, should also 
be reported.  

3.  Thereafter, the RO should review the 
claim for an increased rating for the 
service-connected right knee disability.  
If the claim remains denied, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative, and they should be given 
an opportunity to respond.  Then, the 
case should be returned to the Board for 
further appellate review.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


